214 A.2d 380 (1965)
WARWICK MUNICIPAL EMPLOYEES CREDIT UNION
v
Donald McALLISTER.
Ex. No. 10555.
Supreme Court of Rhode Island.
November 16, 1965.
Pontarelli & Berberian, Aram K. Berberian, for plaintiff.
Francis J. Barlow, for defendant.
PER CURIAM.
After hearing on the merits we examined the record and ascertained that this cause and the papers herein had been certified to this court by the clerk of the superior court without either the bill of exceptions or the transcript of the testimony filed therein having been allowed by a justice of that court. Moreover, the truth of the exceptions and the transcript was not established in this court. If these facts had earlier been brought to our attention, we would not have permitted the cause either to be assigned for hearing or to be heard. The true state of the record having been ascertained, the interests of orderly procedure demand that we refrain from considering the bill of exceptions until there has been compliance with the statutory requirements. Spearing v. Silverman, 100 R.I. 110, 211 A.2d 629; Scullian v. Petrucci, 99 R.I. 689, 210 A.2d 323; State v. Brown, 99 R.I. 582, 209 A.2d 705.
The papers herein shall remain with the clerk of this court and the cause shall not again be assigned for hearing on its merits until the truth of the exceptions and the transcript has been established in this court in the manner provided by G.L. 1956, § 9-24-22.
CONDON, C. J., and POWERS, J., not participating.